 272DECISIONS OF NATIONAL LABOR RELATIONS BOARDby the Intervenor.°We shall, therefore, make no unit determinationwith respect to the employees at the Williston terminal at this time,but shall first ascertain the desires of these employees as expressedin the election directed herein.We shall direct an election among the following employees : Allover-the-road drivers and drivers' helpers at Williston, North Dakota,excluding office clerical employees, watchmen, guards, professionalemployees, all other employees, and all supervisors as defined in theAct'If the majority of the employees in the above-described votinggroup cast their ballots for the Petitioner, they will be taken to haveindicated their desire to constitute a separate appropriate unit andthe Regional Director is instructed to issue a certification of repre-sentatives to the Petitioner for such unit, which the Board, under thecircumstances, finds to be appropriate for purposes of collective bar-gaining.If the majority of the employees in the voting group casttheir ballots for the Intervenor, they will be taken to have indicatedtheir desire to be included in the existing unit currently representedby the Intervenor, and the Regional Director will issue a certificationof results of election to that effect. If the majority of the employeesin the voting group cast their ballots for neither labor organization,they will be taken to have indicated their desire to be unrepresentedby any labor organization appearing on the ballot and the RegionalDirector will issue a certification of results of election to that effect.[Text of Direction of Election omitted from publication.]6Standard Trucking Company,122 NLRB 761.In view of our findings herein, the Employer'smotion to dismiss the petition,made inits brief filed after the hearing,is hereby denied.7The Employer and the Intervenor agreed that, in the event the Board directs an elec-tion, these employees constitute an appropriate voting group.J.R. Simplot Co., Food Processing Division,Heyburn Opera-tions1andAmerican Federation of Grain Millers,AFL-CIO,Petitioner.Case No. 19-IBC-2563.February 15, 1961DECISION AND DIRECTION OF ELECTIONSUpon a petition duly filed under Section 9 (c) of the National LaborRelations Act, a hearing was held before Dan Boyd, hearing officer.The hearing officer's rulings made at the hearing are free from preju-dicial error and are hereby affirmed.Pursuant to the provisions of Section 3 (b) of the Act, the Board hasdelegated its powers in connection with this case to a three-memberpanel [Chairman Leedom and Members Fanning and Kimball].The name of the Employerappears as amended at the hearing.130 NLRB No. 47. J. R. SIMPLOT CO., FOOD PROCESSING DIVISION, ETC.273Upon the entire record in this case, the Board finds:1.The Employer is engaged in commerce within the meaning of theAct.2.The labor organizations involved claim to represent certain em-ployees of the Employer 23.Questions affecting commerce exist concerning the representationof employees of the Employer within the meaning of Section 9 (c) (1)and Section 2(6) and (7) of the Act.4.The Employer operates a potato processing plant, starch plant,and packing and sorting sheds at its Heyburn, Idaho, location.ThePetitioner seeks an overall unit of production and maintenance em-ployees, including truckdrivers, laboratory employees, and temporaryconstruction employees.The Teamsters, which currently representsthe production and maintenance employees at the starch plant, seek toadd the production and maintenance employees in the processing plantto its existing contractual unit.'The Carpenters seeks a unit of con-struction carpenters, carpenters, and maintenance millwrights.TheEmployer contends that the petition should be dismissed as prematuresince it does not have a representative and substantial complement ofemployees in the proposed unit. In the event the Board directs anelection, the Employer contends that the appropriate unit should belimited to the employees in the processing plant, excluding office em-ployees, laboratory and technical employees, temporary constructionemployees, truckdrivers, professional employees, guards and/or watch-men, and supervisors as defined in the Act.The record shows that at the Heyburn site the starch plant is lo-cated 400 feet from the processing plant, and 200 feet from the packingand sorting sheds.Potatoes are received at the sheds, cleaned, graded,and sized, and then distributed to the processing and starch plants.Production, accounting, and payroll records are kept in a central officebuilding, and there is a single maintenance department for all threeoperations.The managers of the various operations all report directlyto an area general manager. In addition, during a 26-day period whenthe processing plant was preliminarily in operation three employeeswere transferred between the starch and processing plants. In viewof the proximity of the plants, the integration of operations, and thecentralized management and maintenance functions, we find that anoverall unit embracing the starch plant, processing plant, and thepacking and sorting sheds would be appropriate.4For the same2General Teamsters, warehousemen and Helpers Local Union 433, herein referred to asthe Teamsters,intervened on the basis of a contractual interest.Rocky Mountain DistrictCouncil,United Brotherhood of Carpenters & Joiners of America, AFL-CIO, herein re-ferred to as the Carpenters,intervened on the basis of a showing of interest.3The contract,effective fromMarch 9,1959, to August 12, 1900,was not alleged asa bar.Hawthorne-31ellodyForms Danry of Wtisconstin,lac, 99 NLRB 212.597254-G1-vol 130-19 274DECISIONS OF NATIONAL LABOR RELATIONS BOARDreasons, we find that the unit sought by the Teamsters, which wouldexclude employees in the packing and sorting sheds, would beinappropriate.The employees in the starch plant classified as laboratory and techni-cals test starch for moisture content, color analysis, and dirt.Thetests they perform are routine in nature and not involved in the de-velopment of new products.A training period of 30 days is required,but no specialized training or other educational requirements are neces-sary.The laboratory and technical employees in the food processingplant make tests for dirt, color, moisture control, sediment, and piececount.These employees are able to perform these tests after 1 week oftraining on the job.The tests are performed on materials taken fromthe production line and are routinely done according to a manualspecially prepared for that purpose. In these circumstances we findthat the laboratory and technical employees have substantially thesame interests as the production and maintenance employees, and maybe properly included in an appropriate unit with them.'5.At the hearing the Employer contended that the petition shouldbe dismissed as premature since it did not then have a representativeand substantial complement of employees.The Employer's plant is normally in active operation with a rela-tively full complement of employees for a 10-month period from Sep-tember to June.However, at the time of the hearing the Employer'soperations were in the summer slack period and it was also in theprocess of constructing its potato processing operation at the Hey-burn site.The plant preliminarily operated with a complement of290 production and 50 maintenance employees for a 26-day periodcommencing April 29 and ending in May 1960.1 The Employer an-ticipated that when this facility and an additional facility in its proc-essing plant went into full operation in the fall of 1960 it would havean employee complement of approximately 800.As of the hearingdate, in the packing and sorting sheds 10 were employed, includingdrivers, as compared with a normal work force of 150 employees; 35employees from the production force were engaged in cleaning up inthe processing plant; and the starch plant was operating with 7 em-ployees as compared with 23 employed during full production. Thus,of a total anticipated complement of approximately 973 employees ina unit comprising the normal production force, only 52 were employedat the hearing date.As the hearing was held during the slack period,we measure the extent of the anticipated expansion on the basis of thenormal complement during the preceding operational year, which was5Ruby Company,d/b/a Shelley ProcessingCompany,129 NLRB 110.As the work force in the processing plant was employed for only a 26-day period end-ing in May 1960, and the record does not show that these employees have a reasonableexpectancyof reemployment,we are unableto find that these employees are properly apart of thenormal complement of employees. J. R. SIMPLOT CO., FOOD PROCESSING DIVISION, ETC.275about 175, and find that this is not a substantial and representativesegment of the total anticipated complement.Accordingly, we shalldirect that elections be held as soon as the Regional Director shalldetermine that a substantial and representative complement of em-ployees has been employed. The elections will be subject to submissionof adequatecurrentshowings of interest in the voting groups de-scribed hereinafter.7As the employees in the processing plant, packing and sorting sheds,and the technical and laboratory employees have been unrepresentedin the past, we shall ascertain by a self-determination election whetherthey desire to be included in the existing unit, before including themtherein aOr, in the event they do not vote to be merged with theexisting unit, and, in addition, the employees in the existing unit votefor representation, the previously unrepresented employees may alsoconstitute a separate residual unit.Accordingly, as the representativestatus of the Teamsters, the bargaining representative of the historicalunit, is also in issue, we shall direct separate elections in two votinggroups of employees at the Employer's Heyburn, Idaho, plants de-scribed below, excluding from each voting group construction carpen-ters, carpenters and millwrights,9 guards, and supervisors as definedin the Act :Group (a) existing unit:All production and maintenance em-ployees in the Employer's starch plant, excluding the employees invoting group (b).Group (b) unrepresented group:All production and maintenanceemployees in the Employer's processing plant and packing and sort-ing sheds, including truckdrivers,10 and the laboratory and technicalemployees in the starch plant, excluding all employees in votinggroup (a).If a majority of employees in each of the above voting groups votesfor the Petitioner or for the Teamsters," both groups will be mergedinto a single overall unit, which, under the circumstances, we find to be7 Gordon B.Irvine,124 NLRB 217, 218.9The Zia Company,108 NLRB 1134, 1136.6The record indicates that no carpenters or millwrights were employed at the starchplant or packing and sorting sheds at the time of the hearing.However,at such timethere were approximately 10 carpenters and millwrights working among 50 constructionemployees at the processing plant.These construction employees were engaged for themost part by independent contractors and were expected to be released or transferredwhen production commenced in the fallAs it appears that such employees as are em-ployed by the Employer have no substantial expectancy of continued employment, we findthat they are temporary or casual employeesSealmte, Inc.,125 NLRB 619 Further,the record does not show that employees retained or subsequently hired as carpenters andmillwrights will possess the requisite skills and functions to constitute a separate unit.Accordingly, we find the Carpenters' unit contention to be without merit10As no labor organization seeks to represent the truckdrivers separately, we shall in-clude them.McAllister's Dairy Farms, Inc.,118 NLRB 1117, 1119-1120.U.We will place the Teamsters on the ballot for the election involving the unrepresentedgroup, with leave to withdraw upon proper notice to the Regional Director, provided itdemonstrates to the Regional Director an intervenor's showing of interest in such group. 276DECISIONSOF NATIONALLABOR RELATIONS BOARDappropriate. In the event a majority of voting group (a) selects thePetitioner and a majority of group (b) selects the Teamsters, wefind that each group is a separate appropriate unit. In the event amajority of voting group (a) selects the Teamsters and the majorityof voting group (b) selects the Petitioner, we find that each group is aseparate appropriate unit. If a majority of the employees in votinggroup (a) vote for the Petitioner or for the Teamsters and a majorityof employees in voting group (b) reject representation, we find theemployees in voting group (a) constitute a separate appropriate unit.If a majority of the employees in voting group (a) vote for no union,the employees in both voting groups shall remain unrepresented re-gardless of the vote in voting group (b).The Regional Director isinstructed to issue a certification or certifications as decided by theresults of the elections.12[Text of Direction of Elections omitted from publication.]13Waikiki Biltmore, Inc.,d/b/a The Waikiki Biltmore Hotel,127 NLRB 82 For thereasons stated in his dissenting opinions in the above case as well as in CookPaint andVarnish Company,127 NLRB 1098,andStar Union Products Company,127 NLRB 1173,Member Fanning dissents from the failure to provide for a pooling arrangement herein.Arthur S. Carter, d/b/a Carter Camera & Gift Shops 1andInternational Alliance of Theatrical Stage Employees & Mov-ing Picture Machine Operators of United States & Canada,Local 665, affiliated withAFL-CIO,2Petitioner.CaseNo.37-RC-666.February 15, 1961DECISION AND DIRECTION OF ELECTIONUpon a petition duly filed under Section 9 (c) of the National LaborRelations Act, a hearing was held before Joseph Kulkis, hearingofficer.The hearing officer's rulings made at the hearing are free fromprejudicial error and are hereby affirmed.*IThe Employer presently has on file with the Hawaii Aeronautics Commission an appli-cation for permission to change his present space permit at his Honolulu InternationalAirport operations to read in the name of Waikiki Advertising&Visitors'InformationService, Ltd,d/b/a Visitors'Information Service, LtdAs it is uncertain whether thecontemplated'change will be effected,we are framing the Decision and Direction of'Electionherein in the name of the-present EmployerFor thisreason we find, apart from anyother consideration as to the unit herein, that there is no merit to the Employer's con-tention that because of the contemplated change in his Airport operations there shouldbe a separate unit of the Employer's employees employed at the Airport2The name of the Petitioner appears as amended at the hearing*On March 1, 1961, the Board was administratively advised that the Petitioner hasrequested permission to withdraw its petition for certification of representatives previouslyfiled herein, and that the Employer has no objections to approval of the request providedit is with prejudice.The Petitioner's request is granted with prejudice to its filing anew petition for a period of 6 months from March 1, 1951 unless good cause is shownwhy the Board should entertain a new petition filed prior to the expiration of such period.130 NLRB No. 37.